— Motion for extension of time to take appeal, pursuant to CPL 460.30, denied on the ground that the papers fail to contain sworn allegations of facts claimed to establish the improper conduct, inability to communicate, or other facts essential to support the motion (see, CPL 460.30 [2]). In our view, it is necessary that a defendant specify the facts claimed to establish the grounds for relief pursuant to CPL 460.30. On the present motion, defendant simply sets forth general allegations which are insufficient to *928establish his right to an extension of time to take an appeal pursuant to CPL 460.30. Kane, J. P., Main, Casey, Weiss and Mikoll, JJ., concur.